Citation Nr: 1044564	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-00 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
knee to include as secondary to service-connected right tibial 
osteoid osteoma.

2.  Entitlement to service connection for residuals of a right 
ankle fracture to include as secondary to service-connected right 
tibial osteoid osteoma.

3.  Entitlement to service connection for left knee disability, 
including arthritis, to include as secondary to service-connected 
right tibial osteoid osteoma.

4.  Entitlement to service connection for arthritis of the left 
ankle to include as secondary to service-connected right tibial 
osteoid osteoma.

5.  Entitlement to service connection for osteomyelitis.

6.  Entitlement to service connection for a bilateral hearing 
loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable rating for a scar due 
to excision of a right tibial osteoid osteoma.

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from 
September 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in September 2007, of a 
Department of Veterans' Affairs (VA), Regional Office (RO).

In September 2009, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in the decision in September 2009, the Board granted service 
connection for residuals of a right tibial osteoid osteoma.  
Pursuant to the Board's decision, in a rating decision in 
December 2009, the RO implemented the grant of service connection 
and assigned a noncompensable rating, both effective from 
November 13, 2006.  The Veteran has the remainder of the one-year 
period from December 10, 2009, to file a notice of disagreement 
to initiate an appeal of the effective date of the grant of 
service connection or of the noncompensable rating, if he so 
chooses.

In statements in 2007, in 2009, and in 2010, the Veteran's 
attorney raised the claim of secondary service connection for a 
psychiatric disorder and the claim for a total disability rating 
for compensation based on individual unemployability, which are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Arthritis of the right knee was not affirmatively shown to 
have been present in service; arthritis as a chronic disease was 
not manifested to a compensable degree within one year from the 
date of separation from service; arthritis of the right knee was 
first diagnosed after service beyond the one-year presumptive 
period for arthritis as a chronic disease; arthritis of the right 
knee is unrelated to an injury or disease of service origin; and 
arthritis of the right knee was not caused by or made worse by 
the service-connected right tibial osteoid osteoma.

2.  Residuals of a right ankle fracture, joint fusion and 
arthritis, were not affirmatively shown to have been present in 
service; arthritis as a chronic disease was not manifested to a 
compensable degree within one year from the date of separation 
from service; arthritis was first diagnosed after service beyond 
the one-year presumptive period for arthritis as a chronic 
disease; residuals of a right ankle fracture, joint fusion and 
arthritis, are unrelated to an injury or disease of service 
origin; and residuals of a right ankle fracture, joint fusion and 
arthritis, were not caused by or made worse by the service-
connected right tibial osteoid osteoma. 

3.  A left knee disability, joint space narrowing, interpreted as 
chondromalacia, was not affirmatively shown to have been present 
in service; arthritis of the left knee is not shown since service 
or currently; a left knee disability, joint space narrowing, was 
first diagnosed after service is unrelated to an injury or 
disease of service origin; and a left knee disability, joint 
space narrowing, was not caused by or made worse by the 
service-connected right tibial osteoid osteoma.



4.  Arthritis of the left ankle was not affirmatively shown to 
have been present in service; arthritis as a chronic disease was 
not manifested to a compensable degree within one year from the 
date of separation from service; arthritis of the left ankle was 
first diagnosed after service beyond the one-year presumptive 
period for arthritis as a chronic disease; arthritis of the left 
ankle is unrelated to an injury or disease of service origin; and 
arthritis of the left ankle was not caused by or made worse by 
the service-connected right tibial osteoid osteoma.

5.  Osteomyelitis has not been shown in service, since service, 
or currently. 

6.  A bilateral hearing loss disability was not affirmatively 
shown to have been present in service; a bilateral hearing loss 
disability of the sensorineural type was not manifested to a 
compensable degree within one year from the date of separation 
from service; a bilateral hearing loss disability, first 
diagnosed after service beyond the one-year presumptive period 
for hearing loss of the sensorineural type as a chronic disease, 
is unrelated to an injury, disease, or event in service.

7.  Tinnitus was not affirmatively shown to have been present in 
service and current tinnitus, first documented after service, is 
unrelated to an injury or disease or event of service origin.

8.  The scar due to excision of a right tibial osteoid osteoma 
does not exceed 929 square centimeters; the scar is not unstable, 
painful on examination; and the scar does not limit function of 
the right knee.

CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or aggravated 
by service; service connection for arthritis of the right knee as 
a chronic disease may not be presumed to have been incurred 
during service; and arthritis of the right knee disability is not 
proximately due to or the result of the service-connected right 
tibial osteoid osteoma.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

2.  Residuals of a right ankle fracture, joint fusion and 
arthritis, were not incurred in or aggravated by service; service 
connection for arthritis of the right ankle as a chronic disease 
may not be presumed to have been incurred during service; and the 
residuals of a right ankle fracture, joint fusion and arthritis, 
are not proximately due to or the result of the service-connected 
right tibial osteoid osteoma.  38 U.S.C.A. §§ 1110, 1112,1131, 
1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2010).

3.  A disability of the left knee, joint space narrowing and 
arthritis, was not incurred in or aggravated by service; and a 
disability of the left knee, joint space narrowing, is not 
proximately due to or the result of the service-connected right 
tibial osteoid osteoma.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310. (2010).

4.  Arthritis of the left ankle was not incurred in or aggravated 
by service; service connection for arthritis of the left ankle 
may not be presumed to have been incurred during service; and 
arthritis of the left ankle is not proximately due to or the 
result of the service-connected right tibial osteoid osteoma.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  Osteomyelitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).

6.  A bilateral hearing loss disability was not incurred in or 
aggravated by service; and service connection for a bilateral 
hearing loss disability of the sensorineural type as a chronic 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

7.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).


8.  The criteria for an initial compensable rating for a scar due 
to excision of a right tibial osteoid osteoma have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in 
March 2007 and in May 2007.  The notice included the type of 
evidence needed to substantiate the claims of service connection 
and the underlying claim of service connection for the surgical 
scar, namely, evidence of an injury or disease or event, causing 
an injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.   The notice also include the type of 
evidence needed to substantiate the claims of secondary service 
connection, namely, evidence that a claimed disability was caused 
by or aggravated by a service-connected disability. 

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

On the claims of service connection, the content and timing of 
the VCAA notice complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of 
the elements of the claim).  Further VCAA notice is not required.




On the initial claim for increase, where, as here, service 
connection has been granted and the initial disability rating has 
been assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating for the surgical scar.  Dingess, 19 
Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, private medical records, VA records and afforded the 
Veteran VA examinations in June 2007 and in January 2010.  

On the claim of service connection for arthritis of the right 
knee, in the absence of competent evidence of persistent or 
recurrent symptoms since service or an equivocal medical nexus 
opinion, a VA medical examination or medical opinion is not 
required to decide the claim under 38 C.F.R. § 3.159(c)(4).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis or myelitis or hearing loss of the sensorineural 
type, if the disability is manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The criteria for a compensable 
rating for arthritis is arthritis established by X-ray and 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  Secondary service connection 
includes the concept of aggravation of a non-service connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995)(en banc).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nichloson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).


When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

I.  Claims of Service Connection for the Right Knee and Right 
Ankle and for the Left Knee and Left Ankle and Osteomyelitis 

Facts 

The service treatment records show that on entrance examination 
there was no notation of an abnormality of the right knee or 
right ankle or left knee or left ankle.  

The service treatment records show that beginning in November 
1953 the Veteran began to have pain in the upper third of the 
right lower leg, which progressively worsened over several 
months.  

In April 1954, the Veteran was hospitalized for evaluation of the 
pain, which had begun after walking and standing.  There was also 
swelling around the right knee without evidence of trauma to the 
knee.  The pertinent finding was a palpable mass on the upper 
third of the tibia.  X-rays showed a layer of bone formation on 
the upper third of the right tibia.  Initially, the differential 
diagnoses included acute osteomyelitis.  The bone lesion was then 
surgically removed and the diagnosis after a biopsy was osteoid 
osteoma of the right tibia.  There was no further reference to 
osteomyelitis by complaint, finding, history, or diagnosis.

In June 1954, the Veteran complained once that his left knee 
locked.  The physical examination was essentially negative.  
There was no further left knee complaint, finding, history, or 
diagnosis. 

In July 1954, the Veteran developed a stress fracture at the 
excisional site in the upper third of the right tibia.   



In February 1955 in physical therapy for right leg pain, 
following the surgery for the osteoma, it was noted that in 
September 1953 the Veteran had bruised the right upper third of 
the tibia in an infiltration course during basic training. 

On separation examination, except for the osteoma, there was no 
abnormal finding, pertaining to the right knee or the right ankle 
or the left knee or the left ankle.  

After service, private medical records, dated from March 1971 to 
June 1973, show that in March 1971 at work the Veteran fell about 
30 feet off a bridge.  He sustained multiple fractures, including 
a fracture of the right wrist, a fracture of the 3rd lumbar 
vertebra, and an explosive-type fracture of the right ankle, 
including fractures of the right distal fibula and tibia and the 
os calcis, and the proximal cuboid and navicular bones of the 
right foot, requiring fusion of the ankle, which resulted in 
shortening of the right leg.  History included "osteomyelitis" 
in the right tibia in 1953 with no recurrence.  In June 1972, the 
diagnoses were old fracture of the right distal tibia and fibula 
with degenerative arthritis of the ankle and old osteomyelitis of 
the right tibia.  In August 1972, the Veteran complained of pain 
in each knee with slight limitation of motion.  

On VA examination in September 1973, it was noted that the 
Veteran had fusion of at the fracture site of the 3rd lumbar 
vertebra in August 1973.  On VA examination in December 1981, the 
Veteran stated that in service he had osteomyelitis of the right 
tibia and that the scar on the upper right leg was the result of 
surgery for osteomyelitis in service.  He complained of numbness 
in the left thigh. 

VA records show in February 1987 history included surgery for 
osteomyelitis in the right leg in service and osteomyelitis of 
the right leg, following an injury in a vehicle accident in 1973.  
The pertinent diagnoses were fusion of the lumbar spine and 
paresthesia of the left lower extremity.  





In January 2007, the Veteran filed the current claims for 
disability compensation.  In statements in support of his claims, 
the Veteran argued that the explosive-type fracture after service 
in 1973, resulting in fusion and ankylosis of the right ankle, 
was caused by bone weakness due to the in-service osteoid 
osteoma, which he associated with osteomyelitis, which was due to 
a right leg injury in basic training, as were arthritis of the 
right knee and osteomyelitis. 

On VA examination in June and in August 2007, the Veteran gave a 
history of right leg pain and swelling, beginning in basic 
during, leading to a diagnosis of osteoid osteoma, and the 
osteoma was surgically removed in 1954.  The Veteran stated that 
he was not sure if he developed osteomyelitis after the surgery.  
The Veteran stated that after service in 1971 he fell off a 
bridge and suffered fractures of the right tibia and fibula, and 
his right ankle was fused.  The Veteran denied any purulent 
drainage from either the site of surgery in 1954 or at the site 
of the tibia and fibula fractures, or the site of the ankle 
fusion.  X-rays showed degenerative joint disease, arthritis, of 
the right knee and of the right ankle.  X-rays of the left knee 
were normal. The examination of the left knee and of the left 
ankle was normal. 

After a review of the Veteran's file, including the service 
treatment records, the VA examiner, a health-care professional, 
expressed the opinion that it was less likely than not that the 
right distal tibia and fibula conditions, the right ankle 
condition, the left knee condition, the left ankle condition, and 
osteomyelitis were related to the service-connected osteoma.  The 
VA health-care professional explained that in July 1954, 
following the Veteran's surgery in April 1954, the Veteran 
developed a stress fracture of the proximal tibia through the 
excision site and thereafter the Veteran developed chronic pain 
in the area of the proximal medial tibia.  The VA health-care 
professional stated that a review of the orthopedic literature 
revealed no credible peer review study to support a finding that 
degenerative changes in one joint induces degenerative changes in 
another joint either in the same extremity or the contralateral 
extremity. 




In a rating decision in September 2007, the RO granted service 
connection for the surgical scar due to the right tibial osteoid 
osteoma.  In a rating decision in December 2009, the RO 
implemented the Board's decision, granting service connection for 
residuals of a right tibial osteoid osteoma. 

On VA examination in January 2010, it was noted that after 
service the Veteran had worked in construction until 1971, when 
he fell from a bridge and injured his back, right leg, right 
ankle, and right foot.  The Veteran stated that he had right knee 
pain in service and that his left knee started to bother him 10 
to 12 years earlier.  The Veteran did not recall any injury to 
the left ankle, but the ankle had been giving him problems for 
about 20 years and he had been told that he had arthritis in the 
left ankle.  X-rays showed narrowing of the left knee joint space 
and a left ankle bone spur.  The pertinent assessments were left 
knee chondromalacia by X-ray and no evidence of osteomyelitis.

After a review of the Veteran's file, the VA examiner, a health-
care professional, expressed the opinion that that any current 
right knee, right ankle, left knee, or left ankle condition was 
unrelated to the right tibial osteoma in service, because the 
Veteran was not treated for a right knee, right ankle, left knee, 
or left ankle condition in service.  

As for the right ankle condition, the VA examiner expressed the 
opinion that there was no indication that the ankle fracture in 
1971 was related to, caused by, or secondary to a weaken tibia 
from the osteoma as alleged, because the Veteran did not suffer 
an injury to the area of the osteoma in the fall. 

As for the right knee, left knee, and left ankle conditions, the 
VA examiner expressed the opinion that the conditions were not 
related to, caused by, or secondary to the right tibia osteoid 
osteoma or to the surgery for the osteoma as there was nothing in 
the orthopedic literature that indicates an osteoid osteoma 
causes a future joint condition.



Analysis

Theories of Service Connection 

For the purpose of the following analysis, osteomyelitis is 
defined as an infectious inflammatory disease of bone marked by 
local death and separation of tissue.  McNeely v. Principi, 3 
Vet. App. 357, 363 (1992).  An osteoma is a benign, slow-growing 
mass of mature, predominantly lamellar (thinly layered) bone.  
Spurgeon v. Brown, 10 Vet. App. 194, 195 (1997).  Stated 
different, osteomyelitis and osteoma are two separate diseases. 

38 C.F.R. § 3.303(a)

On the basis of the service treatment records alone: neither 
arthritis of the right knee; residuals of a right ankle fracture, 
joint fusion and arthritis; a left knee disability, joint space 
narrowing; arthritis of the left ankle; nor osteomyelitis was 
affirmatively shown to have been present during service, and 
service connection for the claimed disabilities under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing 
inception in service) is not established.  As the preponderance 
of the evidence is against the claim on this theory of service 
connection, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

As for osteomyelitis, when the Veteran was initially evaluated 
for right pain leg, the differential diagnoses, that is, one of 
two or more potential diagnoses, included acute osteomyelitis.  
Thereafter when a bone lesion was found and then surgically 
removed, the diagnosis after a biopsy was osteoid osteoma, not 
osteomyelitis and there was no further reference to osteomyelitis 
by complaint, finding, history, or diagnosis during the remainder 
of the Veteran's service.





38 C.F.R. § 3.303(b)

The service treatment records do document that in April 1954 when 
the Veteran was first hospitalized for evaluation for pain in the 
right leg there was swelling around the right knee.  Also in June 
1954 the Veteran complained of locking of the left knee.  Also, 
on VA examination in January 2010, the Veteran stated that he had 
right knee pain in service.

As symptoms of right knee swelling and of left knee locking were 
noted, that is, observed during service, and as the Veteran is 
competent to describe right knee pain in service,  Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an injury or illness, which are within the 
realm of one's personal knowledge, but lay testimony is not 
competent to prove a particular injury or illness), the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

But as the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
arthritis of the right knee as there was a single episode of 
swelling or a permanent left knee disability as there was a 
single episode of locking, and no further complaint, finding, 
history, treatment, or diagnosis of a right knee or left knee 
abnormality in the remainder of the service treatment records, 
including on separation examination, or sufficient observation to 
establish chronicity during service on the basis of a single 
entry for each knee over a two year period of service, chronicity 
in service is not adequately supported by the service treatment 
records.  

As chronicity in service is not adequately supported by the 
service treatment records, then service connection may be 
established by continuity of symptomatology after service under 
38 C.F.R. § 3.303(b). 



After service, the evidence in support of continuity of 
symptomatology consists of the Veteran's complaint of pain in 
each knee in August 1972.  Also in August 2007, X-rays showed 
degenerative joint disease, arthritis, of the right knee.  On VA 
examination in January 2010, the Veteran stated that he had right 
knee pain in service and that his left knee started to bother him 
10 to 12 years earlier, that is, either in 2000 or in the late 
1990s. 

After service, the evidence against continuity of symptomatology 
shows that 17 years passed, 1955 to 1972, before the Veteran 
complained of pain in each knee in 1972 and then it was after his 
right ankle fracture in 1971 and in the interval the Veteran had 
worked construction without any documentation of right or left 
knee pain.  

Another 25 years passed between documentation of right knee 
symptoms in 1972 and then again in 2007 and between documentation 
of left knee symptoms in 1972 and then again in late 1990s by 
history. 

The absence of documented right knee and left knee symptoms from 
1955 to 1972 and from 1972 to 2007 (right knee) and no earlier 
than the late 1990s (left knee) by history interrupts continuity 
and is persuasive evidence against continuity of symptomatology. 
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of complaints). 

In balancing the Veteran's statement that he had right knee pain 
in service and to the extent that the statement implies right 
knee pain since service against the absence of medical evidence 
of continuity of symptomatology, the Board finds that the 
evidence against continuity is more credible than the Veteran's 
statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (absence of medical documentation may go to 
the credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

The Veteran does not argue that the current left knee disability 
began in service.  

For these reasons, the preponderance of the evidence is against 
the claims of service connection for the current arthritis of the 
right knee and for a left knee disability, joint space narrowing, 
on the basis of continuity of symptomatology under 38 C.F.R. § 
3.303(b), and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

As residuals of a right ankle fracture, joint fusion and 
arthritis, arthritis of the left ankle, and osteomyelitis 
(differential diagnosis only and no pathological diagnosis) were 
not shown in service and as there is no competent or credible 
evidence either contemporaneous with or after service that 
disabilities were noted during service, that is, observed during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply to these claimed disabilities.  Savage v. 
Gober, 10  Vet. App. 488, 495-96 (1997).

38 C.F.R. §§ 3.307 and 3.309 

As for presumptive service connection for arthritis or for 
osteomyelitis as a chronic disease under 38 C.F.R. §§ 3.307 and 
3.309, right knee arthritis and right ankle arthritis by X-ray 
were initial documented after service in 2007 and left ankle 
arthritis by X-ray was initially documented in 2010.  The 
manifestation of arthritis either in 2007 or 2010 is well beyond 
the one-year presumptive period after discharge from service in 
1955 for presumptive service connection for arthritis as a 
chronic disease and service connection under 38 U.S.C.A. §§ 1112 
and 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established.

As for arthritis of the left knee, in August 2007, X-rays of the 
left knee were normal.  On VA examination in January 2010, X-rays 
showed narrowing of the left knee joint space, but not arthritis, 
and arthritis was not identified.  



As arthritis by X -ray is not established, the Board concludes 
that arthritis has not been manifested to a compensable degree 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, after service and 
presumptive service connection for arthritis of the left knee 
under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 
3.309 does not apply. 

As for osteomyelitis, after service and after the ankle fracture 
in 1971, history included "osteomyelitis" in the right tibia in 
1953.  On VA examination in December 1981, the Veteran stated 
that in service he had osteomyelitis of the right tibia and that 
the scar on the upper right leg was the result of surgery for 
osteomyelitis in service.  VA records show in February 1987 
history included surgery for osteomyelitis in the right leg in 
service and osteomyelitis of the right leg, following an injury 
in a vehicle accident in 1973.  In 2007, in statements in support 
of his claim, the Veteran associated osteomyelitis with the 
osteoma in service.  On VA examination in June and in August 
2007, the Veteran stated that he was not sure if he developed 
osteomyelitis after the surgery in service.  On VA examination in 
January 2010, the pertinent assessment was no evidence of 
osteomyelitis.

Although the Veteran's associates osteomyelitis with the osteoma 
in service, the service treatment records are clear that 
osteomyelitis was a differential diagnosis, that is, one of two 
or more potential diagnoses, and by definition two distinct 
diseases.  Thereafter when a bone lesion was found and then 
surgically removed, the diagnosis after a biopsy was osteoid 
osteoma, not osteomyelitis and there was no further reference to 
osteomyelitis by complaint, finding, history, or diagnosis during 
the remainder of the Veteran's service.   

On the basis of the service treatment records osteomyelitis was 
not shown in service and the post-service history of 
"osteomyelitis" in the right tibia is factual inaccurate as the 
bone lesion was an osteoma.  Except for history provided by the 
Veteran that he had osteomyelitis after service in an injury in 
1973, there is no other evidence of osteomyelitis, including on 
VA examination in 2010.  


History which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by the examiner, 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Nothing in the record 
suggests that any medical provider filtered, enhanced, or added 
medical evidentiary value to the Veteran's history that he had 
osteomyelitis in service and the record clearly shows that the 
Veteran did not have osteomyelitis in service.

For the limited purpose of applying presumptive service 
connection without a factual determination on competency or 
credibility as to whether or not the Veteran had osteomyelitis 
after an injury in 1973, that is, even if osteomyelitis were 
shown in 1973, it would have been well beyond the one-year 
presumptive period after discharge from service in 1955 for 
presumptive service connection for osteomyelitis as a chronic 
disease and service connection under 38 U.S.C.A. §§ 1112 and 1137 
and 38 C.F.R. §§ 3.307 and 3.309 is not established and the 
benefit-of-the-doubt standard of proof does not apply as there is 
no approximate balance of positive and negative evidence.  38 
U.S.C.A. § 5107(b).

The Board will further address competency and credibility in the 
analysis in the application of 38 C.F.R. § 3.303(d), that is, 
service connection based on the initial diagnosis after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service and in the 
application of 38 C.F.R. § 3.310, that is, secondary service 
connection. 

38 C.F.R. § 3.303(d)

As for service connection based on the initial diagnoses after 
service under 38 C.F.R. § 3.303(d), the Veteran does not argue 
and the record does not show that residuals of a right ankle 
fracture, joint fusion and arthritis, a left knee disability, 
joint space narrowing, and arthritis of the left ankle were 
directly incurred in service.  




The Veteran does argue that residuals of a right ankle fracture, 
joint fusion and arthritis, a left knee disability, joint space 
narrowing, and arthritis of the left ankle were caused by the 
service-connected residuals of an osteoid osteoma, as were 
arthritis of the right knee and osteomyelitis, which are 
separately addressed in the application of 38 C.F.R. § 3.310.  

To the extent the Veteran does argue that arthritis of the right 
knee and osteomyelitis are directly related to the bruise of the 
right leg in basic training, resulting in the osteoma 38 C.F.R. 
§ 3.303(d) does apply.  

While the Veteran is competent to describe symptoms of an injury 
or illness in service, the Veteran is not competent to state that 
the symptoms established the presence or diagnosis of arthritis 
of the right knee or of osteomyelitis.  Layno at 470-71 (The 
Veteran is competent to describe symptoms of an injury, but not 
that he had or was diagnosed with a particular injury or 
illness).

Although the Veteran is competent to describe symptoms of an 
injury or of an illness, arthritis of the right knee and 
osteomyelitis are not conditions under case law that has been 
found to be capable of lay observation, and therefore the 
determination as to the presence or diagnosis or presence of 
arthritis or of osteomyelitis is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience, 
and lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159; Layno at 469-470 (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses; lay testimony is competent only so long as it is 
within the knowledge and personal observations of the witness). 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

The presence or diagnosis of arthritis, affecting a joint, or of 
osteomyelitis, an infection, cannot be made by the Veteran based 
on mere observation, that is, perceived through the senses.  For 
this reason, arthritis of the right knee and osteomyelitis are 
not simple medical conditions that the Veteran is competent to 
identify.  And no factual foundation has been established to show 
that the Veteran 
is otherwise qualified through specialized, education, training, 
or experience to diagnose arthritis or osteomyelitis.  

For these reasons, Veteran's statements are not competent 
evidence on the question of the presence or diagnosis of 
arthritis of the right knee or osteomyelitis in service, since 
service, or currently, and the Veteran's statements are excluded, 
that is, not to be considered as evidence favorable to claim.

As for the Veteran describing a contemporaneous medical diagnosis 
or symptoms that later support a diagnosis by a medical 
professional, there is no competent medical evidence that 
arthritis of the right knee is related to service on direct 
basis.  And there is no competent medical evidence that the 
Veteran had osteomyelitis in service, since service, or 
currently. 




To the extent the Veteran may be relying on what a health- care 
professional told him, what a health-care profession purportedly 
said is medical hearsay evidence and is too attenuated and 
inherently unreliable to constitute competent evidence. Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

To the extent the Veteran has expressed the opinion that his 
current arthritis of the right knee is related to a bruise in the 
right leg, the Veteran as a lay person is competent to offer an 
opinion on a simple medical condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007))

However a lay opinion is limited to inferences that are 
rationally based on the Veteran's perception and does not require 
specialized knowledge, education training, or experience.  As an 
opinion on causation in this case requires specialized knowledge, 
education, training, or experience, as does the diagnosis of 
arthritis, and as no factual foundation has been established to 
show that the Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion on 
causation, his statements are not competent evidence and are not 
to be considered as favorable evidence in support of the claim of 
service connection for arthritis of the right knee due to a 
bruise on the right leg in service.

Since there is no competent evidence that the Veteran currently 
has osteomyelitis, the Board does not reach the question of 
competency or credibility of the Veteran, asserting that 
osteomyelitis was caused by a bruise of the right leg in service.  
In the absence of evidence of current osteomyelitis, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).








And in the absence of medical evidence, suggesting an association 
between arthritis of the right knee and a bruise in the right leg 
during basic training, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible association 
with service, and VA is not required to further develop the claim 
by affording the Veteran another VA examination or by obtaining a 
VA medical opinion on the question of direct service connection 
due to a bruise in the right leg in service under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of the claim, including the nexus requirement in the 
claim of service connection for arthritis of the right knee or 
the requirement for evidence of a current disability in the claim 
of service connection for osteomyelitis. 38 U.S.C.A. § 5107(a); 
Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009). However, 
by statute and regulation, the Veteran is given the benefit-of-
the-doubt, regarding any issue material to the claim when there 
is an approximate balance of positive and negative evidence.  38 
U.S.C.A. § 5107(b).

In determining whether a Veteran has sufficiently supported a 
claim and similarly whether the benefit-of-the-doubt doctrine 
applies, the entire evidence of record, including all pertinent 
lay and medical evidence is to be considered.

As there is no competent evidence to support the claims of 
service connection for arthritis of the right knee or of 
osteomyelitis on a direct basis, including under 38 C.F.R. § 
3.303(d), considering all the evidence, including the lay and 
medical evidence, the Veteran has not met the evidentiary burden 
to establish all elements of the claims, including the nexus 
requirement under 38 U.S.C.A. § 5107(a), and service connection s 
not established and the benefit-of-the-doubt standard of proof 
does not apply as there is no approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b).




38 C.F.R. § 3.310

As the Board finds that there is no competent evidence of 
osteomyelitis, the Board does not reach the question of secondary 
service connection for osteomyelitis. 

The Veteran does argue that arthritis of the right knee, first 
shown after service, residuals of a right ankle fracture, 
including fusion and arthritis, resulting from an injury after 
service in 1971, a left knee disability, and arthritis of the 
left ankle, both first shown after service were caused by or 
aggravated by bone weakness due to the service-connected osteoid 
osteoma. 

The Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007))

However a lay opinion is limited to inferences that are 
rationally based on the Veteran's perception and does not require 
specialized knowledge, education training, or experience.  As an 
opinion on causation in this case requires specialized knowledge, 
education, training, or experience, and as no factual foundation 
has been established to show that the Veteran is qualified 
through specialized knowledge, education, training, or experience 
to offer such an opinion on causation, his statements are not 
competent evidence and are not to be considered as favorable 
evidence in support of the claims of secondary service 
connection.

The evidence against the claims of secondary service connection 
consists of the report of VA examination in June and August 2007.  
After a review of the Veteran's file, including the service 
treatment records, the VA examiner, a health-care professional, 
expressed the opinion that it was less likely than not that the 
right distal tibia and fibula conditions and the right ankle 
condition (residuals of ankle fracture in 1971, the left knee 
condition, and the left ankle condition were related to the 
service-connected osteoma.  



The VA health-care professional explained that in July 1954, 
following the Veteran's surgery in April 1954, the Veteran 
developed a stress fracture of the proximal tibia through the 
excision site and thereafter the Veteran developed chronic pain 
in the area of the proximal medial tibia.  The VA health-care 
professional stated that a review of the orthopedic literature 
revealed no credible peer review study to support a finding that 
degenerative changes in one joint induces degenerative changes in 
another joint either in the same extremity or the contralateral 
extremity. 

Also on VA examination in January 2010, after a review of the 
Veteran's file, the VA examiner, a health-care professional, 
expressed the opinion that that any current right knee, right 
ankle, left knee, or left ankle condition was unrelated to the 
right tibial osteoma in service, because the Veteran was not 
treated for a right knee, right ankle, left knee, or left ankle 
condition in service.  As for the right ankle condition, the VA 
examiner expressed the opinion that there was no indication that 
the ankle fracture in 1971 was related to, caused by, or 
secondary to a weaken tibia from the osteoma as alleged, because 
the Veteran did not suffer an injury to the area of the osteoma 
in the fall. As for the right knee, left knee, and left ankle 
conditions, the VA examiner expressed the opinion that the 
conditions were not related to, caused by, or secondary to the 
right tibia osteoid osteoma or to the surgery for the osteoma as 
there was nothing in the orthopedic literature that indicated an 
osteoid osteoma causes a future joint condition. 

The guiding factors in evaluating the adequacy and probative 
value of a medical opinion include whether the opinion is based 
upon sufficient facts, and whether the expert applied valid 
medical analysis to the significant facts of the case in order to 
reach the conclusion submitted in the opinion.  A review of 
pertinent medical literature may also furnish information 
relevant to the nexus issue.  Nieves-Rodriguez, 22 Vet. App. 295, 
302-3 (2008).

The Board finds that the VA health-care providers in 2007 and in 
2010 are suitably qualified through education, training, or 
experience to offer an opinion on causation in this case. 38 
C.F.R. § 3.159.

As the opinions are based upon the significant facts of the case, 
namely, the service treatment records and the post-service 
records, pertaining the right ankle injury in 1971, as the VA 
health-care providers offered a rationale for the conclusion 
reached in their opinions, including a review of the pertinent 
medical literature, the Board finds that the opinions adequately 
address the question of secondary service connection, that is, 
whether the service-connected osteoma caused or aggravated the 
right ankle fracture, right knee arthritis, joint space narrowing 
of the left knee, and arthritis of the left ankle.

As the opinions of the VA health-care providers are the only 
competent evidence of record addressing secondary service 
connection, the Board finds that the preponderance of the 
evidence is against the claims of secondary service connection 
and the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

II.  Service Connection for Hearing Loss and Tinnitus

Facts 

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On service entrance examination in September 1953, hearing 
measured by whispered voice was 15/15 hearing, bilaterally. The 
remainder of the service treatment records contains no complaint, 
finding, history, symptom, treatment, or diagnosis of impaired 
hearing, bilateral hearing loss, or tinnitus.  At the separation 
examination in October 1955, hearing measured by whispered voice 
was 15/15 hearing, bilaterally, and by spoken voice was 15/15 
hearing, bilaterally.


On VA examination in June 2007, the Veteran indicated that in 
service he served as a tank driver and was exposed to noise from 
the tank gun and the diesel engine, that after service he worked 
as a carpenter in road construction until he retired, that he 
worked in close proximity to heavy equipment although he did not 
operate the heavy equipment, but he did operate power equipment.  
The Veteran gave a long history of progressive bilateral hearing 
loss and tinnitus which he indicated occurred on the average of 
three times per week lasting up to two hours in duration.

The audiogram showed that the puretone thresholds in decibels at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in the RIGHT ear were 10, 30, 10, 25, and 30, respectively; and 
in the LEFT ear, 30, 45, 60, 60, and 70, respectively.  The pure 
tone threshold average was 24 in the right ear and 59 in the left 
ear.  Speech discrimination was 96 percent in the right ear and 
92 percent in the left ear.  The diagnosis was sensorineural 
hearing loss in the right ear and in the left ear.

After a review of the service treatment records, the VA examiner 
found that hearing loss was not shown in service.   The VA 
examiner stated that neither hearing loss nor tinnitus had been 
incurred in service and that the most likely etiology of the 
current hearing loss and tinnitus would be a combination of 
genetic and subsequent environmental factors occurring subsequent 
to service.  The VA examiner than expressed the opinion that the 
current hearing loss was less likely than not related to noise 
exposure in service.

Analysis

On the basis of the service treatment records, a hearing loss 
disability was not affirmatively shown to be present during 
service and service connection under 38 U.S.C.A. §§ 1110 and 1131 
and 38 C.F.R. § 3.303(a) is not established.





After service, the Veteran complained of hearing loss on VA 
general medical examination in 2006 and on a VA audiology 
examination in 2007, and the diagnosis was bilateral 
sensorineural hearing loss.

The Veteran is competent to describe symptoms of impaired hearing 
in service,  Layno at 469-71, but the absence of continuity of 
symptoms from 1955 to 2006 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints).

In balancing the Veteran's assertions, expressed or implied, of 
continuity made in conjunction with his current claim against the 
lack of continuity of symptomatology in the record from 1955 to 
2006, the Board finds that the absence of medical evidence of 
continuity of symptomatology for more than five decades after 
service outweighs the Veteran's statements, rendering the 
statements less probative than the medical evidence on the 
question of continuity of symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The lack of 
contemporaneous medical records may be a fact the Board can 
consider and weight against the Veteran's lay evidence, and the 
lack of such records does not, in and of itself, render the lay 
evidence no credible.)  For this reason, the preponderance of the 
evidence is against finding continuity of symptomatology under 38 
C.F.R. § 3.303(b).

Further, the initial finding of bilateral hearing loss of the 
sensorineural type in 2007, more than 50 years after service, is 
well beyond the one year presumptive period after discharge from 
service in 1955, and service connection on a presumptive basis as 
a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 
C.F.R. §§ 3.307, 3.309(a) is not established.






On the question of whether service connection may be granted on 
the basis that the disability was first diagnosed after service, 
considering all the evidence, including that pertinent to service 
under 38 C.F.R. § 3.303(d), the Veteran is competent to describe 
symptoms of impaired hearing, but a hearing loss disability is 
not a condition under case law that has been found to be capable 
of lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

A hearing loss disability is not a simple medical condition, 
because the diagnosis is based on results of audiology testing 
that meet the standard of hearing loss under 38 C.F.R. § 3.385.  
For this reason, the Board determines that a hearing loss 
disability under the criteria of 38 C.F.R. § 3.385 is not a 
simple medical condition that a lay person is competent to 
identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent to state that 
the current disability was present during service.  To this 
extent the Veteran's statements are excluded or not admissible, 
that is, the statements are not to be considered as favorable 
evidence in support of the claim.





And while the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms, which support a later diagnosis by a medical 
professional, Jandreau, 492 F.3d at 1377, there is no evidence 
from any health-care provider that attributes the current 
bilateral hearing loss disability to an injury, disease, or event 
during the Veteran's periods of active service.

For these reasons, while the Veteran's statements are to be 
considered, the evidence has no probative value, that is, the 
statements do not tend to prove a material issue of fact, 
pertaining to the onset of the disability during service.

As for the Veteran's lay opinion that associates the current 
hearing loss disability to service, under certain circumstances, 
a lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

The competent evidence of record on the question of causation 
consists of the opinion of the VA examiner in June 2007, who 
stated that the current hearing loss disability was less likely 
than not related to noise exposure in service, which opposes the 
claim.  The examiner is competent to offer an opinion by 
virtually of education and training as a physician. 

From this reason, the Board concludes that the examiner applied 
valid medical analysis to the significant facts of the case to 
reach the conclusion reached in the report.  This evidence 
opposes, rather than supports, the claim and there is no medical 
evidence in favor of the claim.  The VA physician expressed the 
opinion with rationale that it was less likely than not that the 
Veteran's hearing loss was related to noise exposure in service.  


As there is no competent evidence relating the Veteran's current 
hearing loss disability to an injury, disease, or event in 
service, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Tinnitus

As to the Veteran's claim of tinnitus, the Veteran contends that 
he has tinnitus due to service.

During service, tinnitus was not affirmatively shown to have been 
present and service connection under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(a) is not established.

But tinnitus is a condition under case law where lay observation 
has been found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).

And although the Veteran is competent to declare that he has 
tinnitus, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.







As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, education, training, or experience 
to offer such an opinion, his statements are not competent 
evidence on the question of causation and are excluded, that is, 
the statements are not to be consider as evidence in support of 
the claim.

The evidence against the claim consists of the opinion of the VA 
physician, who examined the Veteran.  The VA physician is 
competent to offer an opinion by virtually of the education and 
training.  The VA physician expressed the opinion with rationale 
that it was less likely than not that the Veteran's tinnitus was 
related to noise exposure in service.  This evidence opposes the 
claim.

As the opinion of the VA physician is against the claim, which is 
the only competent evidence on the material issue of causation, 
and as the Board may consider only independent competent evidence 
to support its finding on the question of causation, the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and the benefit- of- the- doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).

III.  Claim of Increase 

Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.


VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

The criteria for rating scars were amended effective October 23, 
2008 and apply to all claims received by VA on or after October 
23, 2008.  As the Veteran's claim was received in 2007, the 
criteria prior to October 23, 2008, apply.  

Facts 

On VA examination in June 2007, the Veteran complained of pain in 
the area of the scar.   The scar was a 5 cm. long.  It was well 
healed and barely visible without sign of inflammation, 
infection, depression, or keloid formation.  The examiner 
determined the scar to be non-disfiguring and comprised less than 
one percent of the body area.

On VA examiner in January 2010, the scar was described as well 
healed and measured 9.5 cm x 0.5 cm (4.75 sq. cm) over the medial 
mid shaft of the tibia.  The scar was highly mobile and did not 
adhere to the underlying tissue.  There was no subcutaneous 
tissue loss, keloid formation, or hypertrophy.  It did not 
restrict motion.  The scar presented with a flat, normal texture 
and skin tone.  


While pain and tenderness was noted in this examination, the 
examiner described these findings in conjunction with the 
underlying disabilities, and not the scar itself.  The scar did 
not affect the distal or proximal joints and there was no 
swelling, drainage, heat, redness, or ecchymosis.

Analysis

The surgical scar is rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Under Diagnostic Code 7805, a scar may be rated on 
limitation of function of the affected part, namely, the right 
leg.  On VA examination in January 2010, the scar did not 
restrict motion.  As there is no evidence of limited function of 
the right leg due to the scar, there is no factual or legal basis 
for assigning a separate rating under Diagnostic Code 7805 for 
limitation of function.

As the scar does not involve the head, face or neck, the criteria 
for rating a scar on the basis of disfigurement under Diagnostic 
Code 7800 do not apply and disfigurement is not otherwise part of 
the rating criteria for other potentially applicable Diagnostic 
Codes, namely, Diagnostic Codes 7801, 7802, 7803, and 7804. 

Under Diagnostic Code 7801, for scars other than head, face, or 
neck, the criteria for a 10 percent rating are deep scars or 
scars that cause limited motion and involve an area or areas 
exceeding 39 sq. cm.  A deep scar is one associated with 
underlying soft tissue damage.  On the VA examinations in 2007 
and in 2010, the scar did not adhere to the underlying tissue and 
there was no subcutaneous tissue loss.  As the scar is not 
associated with underlying soft tissue, the criteria for the scar 
under Diagnostic Code 7801 do not apply.

Under Diagnostic Code 7802, the criteria for 10 percent rating 
are a superficial scar and covers an area of 929 sq. cm.  As the 
scar covers 4.75 sq. cm, and as 4.75 sq. cm. do not more nearly 
approximate or equate to an area exceeding 929 sq. cm., the 
criteria for a 10 percent rating under Diagnostic Code 7802 for 
the nonadherent scar have not been met.  

Under Diagnostic Code 7803, the criteria for 10 percent rating is 
an unstable and superficial scar.  On VA examination in June 
2007, the scar was well healed without sign of inflammation or 
infection.  On VA examiner in January 2010, the scar was again 
described as well healed.  The scar was highly mobile and did not 
adhere to the underlying tissue.  The scar presented with a flat, 
normal texture and skin tone.  From this the Board determines 
that the scar is stable, that is, there is no evidence of 
frequent loss of covering skin. Therefore there is no factual or 
legal basis for assigning a 10 percent rating for an unstable and 
superficial scar under Diagnostic Code 7803.

Under Diagnostic Code 7804, the criteria for 10 percent rating is 
a painful and superficial scar on examination.  On VA examination 
in June 2007, the Veteran complained of pain in the area of the 
scar.  On VA examination in January 2010, there was tenderness in 
the area of the scar, but not in the scar itself.  Therefore 
there is no factual or legal basis for assigning a separate 
rating under Diagnostic Code 7804. As the scar itself was not 
painful on examination, there is no factual or legal basis for 
assigning a 10 percent separate rating under Diagnostic Code 
7804.  

The Board has considered "staged ratings" over the period of time 
since service connection became effective, but the evidence does 
not show that the scar meets the criteria for a 10 percent since 
the effective date of service connection.

As the criteria for a compensable rating have not been 
demonstrated throughout the period considered in this appeal, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).







Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, which are 
contemplated by the Rating Schedule, under Diagnostic Codes 7801 
to 7805.  In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1). 











ORDER

Service connection for arthritis of the right knee to include as 
secondary to service-connected right tibial osteoid osteoma is 
denied.

Service connection for residuals of a right ankle fracture to 
include as secondary to service-connected right tibial osteoid 
osteoma is denied.

Service connection for left knee disability, including arthritis, 
to include as secondary to service-connected right tibial osteoid 
osteoma is denied.

Service connection for arthritis of the left ankle to include as 
secondary to service-connected right tibial osteoid osteoma is 
denied.

Service connection for osteomyelitis is denied.

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

An initial compensable rating for a scar due to excision of a 
right tibial osteoid osteoma is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


